The "questions involved" in this case are stated by counsel for appellants in their brief as follows:
"1. A highway was widened in such a manner as to result in no benefit up to the present time to property included in the special assessment district. The evidence showed no condition now existing from which it can be inferred that a future benefit will arise. Are such assessments legal upon the theory that benefits might possibly accrue in the future?
"2. If the assessing officers, in good faith, regard as probable, benefits to the extent and in the proportion that they lay a special assessment, is their action valid, where it is apparent that they are mistaken and that no benefits have resulted or are likely to result from the present condition of the highway?"
Whether property, not abutting on a street to be widened, will be benefited thereby presents a question, in answering which honest men might well be in disagreement. An assessment, to be valid, "must be based upon actual or probable benefits."Hatch v. Railroad Co., 238 Mich. 381, 385. It must be determined *Page 397 
at the time the assessment district is established and the assessment roll confirmed by the common council.
"The statute leaves it to the council, and not to the courts, to establish and fix special assessment districts for such improvements, * * * and, in the absence of fraud or bad faith, their judgment is conclusive." Roberts v. City of Sandusky,158 Mich. 521, 524.
"It is the general rule that when a common council has in good faith, with reference to ascertainable facts, defined such a special assessment district, its conclusion in the premises is final." Lawrence v. City of Grand Rapids, 166 Mich. 134,136.
The purpose evidenced by the adoption of the ordinance was to establish a wide highway across the city, and the fact that territory a considerable distance from the point at which the widening stopped may be included in the assessment district seems well established. In Marks v. City of Detroit, 246 Mich. 517, the street (Madison avenue) was widened for a distance of but three blocks and, "in determining the territory benefited by the improvement, the council took in a very large area, two miles in length," and yet the assessment was sustained. The following from Brown v. City of Grand Rapids, 83 Mich. 101, was quoted with approval:
"It is not for this court to set its judgment up in opposition to that of the board of commissioners and the council, and to say that this parcel of land or that is assessed too much or too little. The assessments were to be made according to benefits to each parcel of property, and there is nothing in the record showing that the commissioners did not assess the complainant's lands in accordance with their best judgments." *Page 398 
Plaintiffs' right to the relief prayed for must rest upon the fact that at the time the assessment was confirmed by the council it had no facts before it from which it might determine that the property west of Twenty-fourth street would be benefited by the widening of the avenue to that street. In support of their claim in this respect they produced several witnesses engaged in the real estate business and other property owners, who testified that their property had not been benefited by the widening; that there had been no enhancement in its value, and no likelihood thereof. Several of these men, however, were frank to admit that there had been a general depression in the real estate business in the city.
John J. Scott, a member of the board of assessors, testified at length as to the method pursued and the care exercised to make the assessment of all of the property in the district fair and equitable. As to the property west of Twenty-fourth street he said:
"We went up and down that street, possibly 25 to 50 times, four of us, to see the advantage or disadvantage to the property. And we would put a tentative assessment on it and adjust it then after going over it again. * * * We didn't take the buildings in there. We just took the land assessment. We did that for each particular piece of property along the street. * * * The members of the board of assessors were a unit on them. We were always together. * * * I think they were all assessed. All of the property along the highway. The city owns property all the way through there. It was all assessed."
It also appears that a number of hearings was had by the council before confirmation, at which many of the plaintiffs were present and their protest stated by persons representing them. Substantial *Page 399 
reductions in a number of the assessments were then made. It will be assumed that the members of the council, as well as the board of assessors, exercised their best judgment in determining that the property west of Twenty-fourth street would be benefited by the widening to that point. The improvement was one affecting the entire city, and one-half the cost thereof was spread upon the city at large. While the amount levied upon the plaintiffs' property was more than $300,000, the percentage of value varied much, and was not large when compared with other property on which assessments were levied. That plaintiffs' property was not in fact actually benefited is not the question at issue. The board of assessors and the common council determined that it would be, and no claim is made that they acted arbitrarily, or in bad faith, or were influenced by any consideration other than to arrive at a just and fair conclusion.
The resolution confirming the assessment roll was adopted on April 3, 1928. The hearing in court was had one year later. That there was at that time a marked reduction in real estate values in that part of the city was admitted by several of plaintiffs' witnesses. The probability, as stated by Mr. Justice WIEST, that "if the street is widened at some future date, there will accompany it an assessment for benefits conferred thereby," is not discussed by counsel, and in my opinion should not be considered.
The trial judge saw and heard the witnesses and personally inspected the property assessed. In his opinion he said:
"The sole test is this: Did the common council and board of assessors, in good faith, regard as probable, benefits to the extent and in the proportion that they laid the assessment. If so their action *Page 400 
is valid even though they were mistaken and even if plaintiffs are assessed too much. And, still further, even if the 'benefits' are not at the present moment capable of exact proof in the terms of trade or property.
"It is the judgment of the common council that gives this assessment potency and the action of that body is still of full force and effect even if such judgment has not at this date been fulfilled.
"This is a permanent public improvement and the action which was taken to provide funds for its completion is to be tested by all conditions and probable benefits extending over all the future life and use of such improvement."
With the conclusion thus reached I am in accord. The decree dismissing the bill should be affirmed, with costs to appellee.
POTTER and NORTH, JJ., concurred with SHARPE, J.